Title: To Alexander Hamilton from Tench Coxe, 27 December 1794
From: Coxe, Tench
To: Hamilton, Alexander



T: D: R: O: Decbr. 27. 1794
Sir

I enclose to you, a letter to me from Tench Francis Esqr. this moment received, as the explanation of his application of yesterday for Cash. You will observe he now requires 35,000 Dols.
You will perceive that it would be necessary to my expressing an opinion, 1st That a statement of the business between the Treasy. & the Agent has been furnished with your letter of the 4th of April committing to me with certain reservations & restrictions the business of the Treasury for the War Department. 2dly That all the orders for expenditure by Mr. Francis should have been made through this Office or at least made known to it. This, from the press of business it is presumed, has not been the case. These circumstances and the 3d paragraph of your letter reserving the money matters to yourself, have occasioned me not to give an opinion upon Mr. Francis’s applications for Cash, but only to transmit them to your Office.
I am. Sir &ca

T: Coxe C. R.
The Secy. of the Treasy.

 